Citation Nr: 0017798	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  99-00 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to restoration of a 60 percent rating for 
pancreatitis, to include the issue of whether the reduction 
in rating was proper.

2.  Entitlement to service connection for abdominal adhesions 
as secondary to service-connected pancreatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to May 
1981.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in September 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which, in effect, implemented a 
proposal to reduce the veteran's disability rating for 
pancreatitis from 60 percent to 30 percent and denied his 
claim for service connection for abdominal adhesions as 
secondary to pancreatitis.


FINDINGS OF FACT

1.  The veteran's weight has fluctuated between approximately 
195 and 220 pounds and he sustains frequent attacks of 
abdominal pain, nausea, and vomiting.

2.  The veteran has been diagnosed with chronic 
pancreatitis/pancreatic insufficiency.

3.  There is no evidence that the veteran sustains 
malabsorption or severe malnutrition.  

4.  There is no medical evidence that the veteran currently 
sustains abdominal adhesions.



CONCLUSIONS OF LAW

1.  The criteria have been met for restoration of a 60 
percent disability evaluation for service-connected 
pancreatitis.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§  3.344, 4.114, Diagnostic Code 7347 (1999).

2.  A claim of entitlement to service connection for 
abdominal adhesions as secondary to pancreatitis is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§  3.307(d), 3.309(e) (1999); Caluza v. Brown, 7 Vet. App. 
498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's brief military service was marred by continued 
complaints of epigastric pain and diagnoses of acid peptic 
disease and mild antral gastritis ultimately led to his 
discharge in May 1981 after a Physical Evaluation Board found 
him unfit for duty.  Based on the results of an October 1981 
VA compensation and pension (C&P) examination, which did not 
confirm the presence of an ulcer but indicated the veteran 
incurred symptoms just as severe, the RO found that the 
veteran's condition was service connected and awarded him a 
20 percent disability rating under Diagnostic Code 7305 
(duodenal ulcer).  

The veteran's 20 percent disability rating remained in effect 
until January 1997, when the RO increased his rating to 60 
percent under Diagnostic Code 7347 (pancreatitis).  This 
increase was based on the results of an October 1996 VA C&P 
examination, which followed the veteran's July 1996 surgery, 
at which time he underwent an exploratory laparotomy, 
cholecystectomy, appendectomy, gastrostomy, jejunostomy and 
extensive dissection and placement of drains.  During the 
veteran's operation, the surgeon noted "fairly extensive 
pancreatitis with exudative changes."  The October 1996 VA 
C&P examination report noted the veteran was then complaining 
of a loss of appetite and direct, sharp epigastric pain, 
which would last for up to an hour at a time.  While 
incurring this pain, the veteran stated he would frequently 
sustain nausea and vomiting.  With regard to the latter, the 
veteran indicated he would vomit digested food particles, and 
occasionally would vomit small amounts of dark red blood, 
approximately one-quarter cup, at least two times weekly.  He 
further stated that the epigastric pain was almost constant 
and that while food, Prilosec, and Mylanta helped alleviate 
it to some extent, it never subsided completely and in fact 
would awaken him two to three times a night.  He stated that 
he incurred loose bowel movements, approximately three times 
daily, that were associated with sharp pains in his 
epigastric area and lower abdominal cramping.  

Upon physical examination the veteran's weight was noted to 
be 196.3 pounds, down significantly from his usual weight of 
220 pounds.  His abdomen was slightly scaphoid and he had 
multiple abdominal scars.  Gastrointestinal examination 
revealed no apparent abnormalities.  The diagnoses were as 
follows:  (1) status post exploratory laparotomy, 
cholecystectomy, appendectomy, gastrostomy and jejunostomy; 
(2) status post pancreatitis; (3) long-term history of 
duodenal ulcers; and (4) active gastritis and antritis.  

In December 1997, the RO sent the veteran a letter, which 
notified him of its intent to re-evaluate his disability by 
means of a VA examination.  The ensuing January 1998 VA C&P 
examination report indicates the veteran's relevant 
subjective complaints as follows:

(1) Vomiting, hematemesis and melena:  
The patient states he has chronic nausea 
and vomiting probably two to three times 
per week.  He also states that he vomits 
up blood almost on a weekly basis, and 
even this past week, he has been having 
dark stools which he thinks could be 
melena;  (2) Current treatment includes 
Pepcid 20 mg bid and Mylanta four times a 
day; (3) Episodic colic type abdominal 
pain and/or distention:  He just states 
that he has frequent nausea.  He does 
have the vomiting, and he also has a 
continuous burning epigastric pain with 
very poor relief with his medications.  
His major path. is that in the right 
lower quadrant which he states is in the 
area of the appendectomy scar.  It is 
worse when he bends or moves.  He also 
states that he has had chronic diarrhea 
since this surgery with urgency.

On physical examination, the examiner noted the veteran 
appeared healthy, well-nourished and that there was no 
evidence of malnutrition.  Abdominal examination revealed a 
well-healed surgical scar and a symmetric abdomen, which was 
soft, non-tender, and contained no masses or organomegaly.  
The veteran's weight was reported at 230 pounds.  The 
examiner found no steatorrhea or malabsorption type syndrome.  
CBC results were normal and liver function and basic 
chemistries were all within normal limits.  An upper GI 
showed a normal esophagus, a normal stomach, and a normal 
duodenal bulb.  A CT of the abdomen showed no pancreatic 
abnormality.  

The RO issued a rating decision in April 1998 which proposed 
to reduce the veteran's disability rating to 20 percent, 
apparently under Diagnostic Code 7305 (Diagnostic Code 7345, 
the criteria under which the veteran was then rated, does not 
provide for a 20 percent rating).  The veteran was notified 
of this decision by letter dated April 23, 1998, which 
informed him his right to submit additional evidence within 
60 days.  

In May 1998, the veteran filed a notice of disagreement with 
respect to the proposed reduction and in July 1998 filed a 
claim of entitlement to service connection for abdominal 
adhesions, which he asserts were a by-product of his 
abdominal surgery in July 1996.  

An additional VA C&P examination was afforded the veteran in 
September 1998, the report of which indicates his weight had 
again dropped to 193 pounds.  His subjective complaints were 
right upper quadrant pain, nausea, occasional vomiting, 
chronic diarrhea with loose, watery stools, and general 
weakness.  On physical examination, the veteran was in no 
distress, looked well, and did not present with anemia, 
jaundice, or cyanosis.  General examination was unremarkable 
and abdominal examination showed no masses, organomegaly, 
peritoneal signs or tenderness.  The examiner noted an August 
1998 abdomen ultrasound, which he stated showed the absence 
of the gallbladder but no other abnormality.  However, a 
review of the August 1998 abdomen ultrasound report reveals 
that that document in fact indicates "an enlargement of the 
pancreatic head to 3.51 cm."  The examiner also noted that 
the veteran was being followed for increased lipids and 
triglycerides.  The examiner's assessment included an opinion 
that the veteran's symptoms were not due to ulcer disease and 
that the veteran's elevated triglycerides were not caused by 
pancreatitis.  On the latter issue, the examiner stated as 
follows in his assessment:

The question of further evaluation of his 
elevated triglycerides and cholesterol 
and its further diagnosis and its 
treatment needs to be done by the 
endocrine specialist.  So, I would not 
like to make a conclusive remark on 
whether there is any relationship between 
the pancreatitis and that causing 
elevated lipids.  The reverse could 
occur.  Namely, he could have 
hypertriglyceridemia and pancreatitis as 
a consequence.  Additionally, some of the 
drugs could cause pancreatitis.  In all 
likelihood, his pancreatitis is probably 
unrelated to any of these.  Maybe it is 
recurrent pancreatitis due to previous 
alcohol use.

A June 1999 VA C&P examination report shows the veteran 
continued to complain of chronic upper abdominal pain, which 
occurred constantly and was sometimes aggravated by movement.  
The veteran stated that this pain had been present since his 
abdominal surgery in July 1996.  Additional complaints were 
chronic nausea, poor appetite, occasional vomiting and 
chronic diarrhea.  Lab work done in conjunction was 
unremarkable, with the exception of an elevated lipase of 
671.  On objective examination, the examiner found the 
veteran to be well-built and well- nourished.  Abdominal 
examination showed mild tenderness to deep palpation in the 
epigastrium but no masses or organomegaly.  In his 
assessment, the examiner noted there was no evidence of 
malnutrition and stated that the veteran's chronic diarrhea, 
which had not subsided despite the supplementation of 
pancreatic enzymes, was not suggestive of him having chronic 
pancreatic insufficiency.  The veteran was further assessed 
as having chronic hyperlipidemia.  With regard to the 
veteran's claimed abdominal adhesions, the examiner stated as 
follows:

It is not possible for me to say with any 
amount of certainty whether the pain he 
describes is due to mild recurrent 
chronic pancreatitis or due to 
postoperative adhesions.  If this is an 
absolute requirement, it might be 
worthwhile taking a second opinion from 
the surgeons at this hospital.

A June 1999 VA endocrinology clinic report shows the 
veteran's subjective complaints as mid-epigastric pain and 
worsened diarrhea with grease-like texture.  He also 
complained of nausea and vomiting.  The assessment included 
diagnoses of hypertriglyceridemia and chronic pancreatitis.  

II.  Legal Analysis

A.  Entitlement to restoration of a 60 percent rating for 
pancreatitis, to include the issue of whether the reduction 
in rating was proper

VA regulations provide that where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e) (1999).  The law also requires that the 
veteran be given 60 days to present additional evidence 
showing that compensation should be continued at the present 
level.  Id.

In this case, the above procedural requirements were met.  
The RO issued a rating decision in April 1998, which proposed 
a reduction in the disability ratings for the veteran's 
service-connected pancreatitis.  The veteran was advised of 
the proposed reduction by letter dated April 23, 1998.  The 
RO issued a rating decision in September 1998, implementing 
the proposed reductions, effective from December 1, 1998.

In addition, there are other specific requirements that must 
be met before VA can reduce certain service-connected 
disability ratings.  38 C.F.R. § 3.344 (1999).  However, 38 
C.F.R. § 3.344(c) limits the applicability of that regulation 
to ratings that have been in effect for five years or more.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the appropriate dates to be used for 
measuring the five- year time period, according to VA 
regulation, are the effective dates, i.e., the date that the 
disability rating subject to the reduction became effective 
is to be used as the beginning date and the date that the 
reduction was to become effective is to be used as the ending 
date.  Brown v. Brown, 5 Vet. App. 413, 417-18 (1993).  The 
veteran was assigned a 60 percent disability rating for his 
pancreatitis in a January 1997 rating decision, effective 
from September 1, 1996.  His rating was reduced from 60 
percent to 30 percent effective December 1, 1998.  Therefore, 
his rating was in effect for less than five years, and the 
provisions of 38 C.F.R. § 3.344 do not apply.

In this case, then, the RO properly applied the regulations 
regarding the procedure for a reduction in rating.  The 
question that remains is whether the evidence on which the 
reduction was based supported the reduction.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1 and 4.2 (1999); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (1999), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (1999).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).  When any change in evaluation is to 
be made, the rating agency should assure itself that there 
has been an actual change in the conditions, for better or 
worse, and not merely a difference in thoroughness of the 
examinations or in use of descriptive terms.  38 C.F.R. § 
4.13 (1999).

Concerning the veteran's claim for restoration of the 60 
percent rating for pancreatitis, if there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to this determination, the 
benefit of the doubt in resolving the issue is to be given to 
the veteran.  38 U.S.C.A. § 5107(a) (West 1991); Brown, 5 
Vet. App. at 421.  In other words, the reduction in the 
veteran's disability ratings would have to have been 
supported by a preponderance of the evidence.  The Board is 
required to ascertain in any rating reduction case, based 
upon review of the entire record, whether the evidence 
reflects an actual change in the disability, whether the 
examination reports reflecting such change are based upon 
thorough examination, and whether any improvement actually 
reflects improvement in the veteran's ability to function 
under the ordinary conditions of life and work.  See Brown, 5 
Vet. App. at 420-421.

The veteran's service-connected pancreatitis is evaluated 
under 38 C.F.R. § 4.114, Diagnostic Code 7347.  Under 
Diagnostic Code 7347, a 30 percent evaluation is warranted 
for pancreatitis which is moderately severe, with at least 
four to seven typical attacks of abdominal pain per year with 
good remission between attacks.  A 60 percent evaluation is 
warranted where there is pancreatitis with frequent attacks 
of abdominal pain, loss of normal body weight and other 
findings showing continuing pancreatic insufficiency between 
acute attacks.  A 100 percent evaluation is assigned when 
there is pancreatitis with frequently recurrent disabling 
attacks of abdominal pain with few pain free intermissions 
and with steatorrhea, malabsorption, diarrhea, and severe 
malnutrition.  Note 1 associated with Diagnostic Code 7347 
requires that abdominal pain must be confirmed as resulting 
from pancreatitis by laboratory and clinical studies.  38 
C.F.R. § 4.114, Diagnostic Code 7347 (1999).

Upon review of the veteran's extensive medical records, 
including those associated with his visits to the VA lipid 
and endocrinology clinics in 1999, the Board cannot discern 
any noticeable improvement in the veteran's condition since 
he was first rated at 60 percent disabled in January 1997.  
His weight has fluctuated between approximately 195 and 220 
pounds, but his abdominal pain, nausea, and vomiting has been 
constant.  A June 1999 primary care clinic report includes as 
a diagnosis "chronic pancreatitis/pancreatic 
insufficiency."  The fact that the veteran takes pancreatic 
enzymes further supports the notion that he incurs pancreatic 
insufficiency.  Other VA medical records show that the 
veteran has been followed for abdominal pain several times 
yearly since 1997.  The Board must therefore find that the 
criteria for a 60 percent rating for pancreatitis are met, 
and that such a rating must be restored.  38 C.F.R. § 4.114, 
Diagnostic Codes 7347 (1999).  The Board has considered the 
medical record in light of the criteria for a 100 percent 
evaluation for pancreatitis, but neither the VA C&P 
examination reports nor the clinical reports indicate that 
the veteran incurs malabsorption or severe malnutrition.  


B.  Entitlement to service connection for abdominal adhesions 
as secondary to service-connected pancreatitis

The veteran contends that he sustains a painful pulling 
sensation when he bends or turns and that this is caused by 
abdominal adhesions incurred as a result of his July 1996 
surgery.  

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), the 
VA has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the veteran has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).

The Board finds that there is no medical evidence that the 
veteran currently incurs abdominal adhesions.  As cited above 
in the factual background portion of this decision, the 
examiner who performed the June 1999 VA C&P examination could 
not state with any amount of certainty that the veteran's 
abdominal pain was caused by recurrent pancreatitis or 
postoperative adhesions.  More importantly, in the voluminous 
medical documentation contained in the veteran's claim's 
file, not once is the veteran formally diagnosed with 
abdominal adhesions.  Absent such a diagnosis, the veteran 
cannot satisfy the first requirement of a well-grounded claim 
under Caluza - medical evidence of a current disability.  
Therefore, the Board must deny the veteran's claim for 
entitlement to service connection for abdominal adhesions as 
not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza 
v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (per curiam) (table).


ORDER

Restoration of a 60 percent disability evaluation for 
pancreatitis is granted.

Entitlement to service connection for abdominal adhesions is 
denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

